MEMORANDUM **
The district court properly denied Appellant’s motion to suppress. The record adequately supports the conclusion that Police Officer Robert Weaver had reásonable suspicion that Appellant and his companions were involved in criminal activity *641when they were temporarily detained for questioning and frisked for weapons in the early morning of September 11, 2003. See Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.